Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 1 of 10 Page ID #2167




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

DONNELL GREEN, #M16889                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 3:17-cv-00093-MAB
                                               )
DR. TROST,                                     )
                                               )
       Defendant.                              )

                    MOTION TO ENFORCE SETTLEMENT AGREEMENT

       NOW COMES the Plaintiff, DONNELL GREEN, by and through his attorney, Lorna K.

Geiler, of Meyer Capel, A Professional Corporation, and for his Motion to Enforce Settlement

Agreement states as follows:

1.     This matter was set for Trial to begin on June 1, 2021.

2.     On May 25, 2021, counsel for the Plaintiff received a call from Defendant’s counsel

indicating they were able to meet Plaintiff’s settlement demand.

3.     On May 25, 2021, the Court entered a 60 Day Order.

4.     On May 26, 2021, counsel for the Defendant provided a draft Settlement Release.

5.     On May 27, 2021, Plaintiff’s counsel sent the draft Settlement Release to the Plaintiff and

scheduled a telephone call through the Correctional Center for the earliest time available (June 3,

2021) to go over the Release with him.

6.     Between May 27, 2021 and June 3, 2021, counsel for both the Plaintiff and the Defendant

conferred regarding the logistics of processing the settlement funds and what would be needed to

get the Plaintiff those proceeds since he is incarcerated.

7.     By May 28, 2021, counsel for Defendant had received the same information regarding how
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 2 of 10 Page ID #2168




the Correctional Center needed to receive the settlement proceeds.

8.     On June 10, 2021, counsel for Defendant sent an email stating the settlement check could

not be issued until the executed release was received. Counsel for the Defendant also indicated

that if the undersigned desired, she could mail the check directly to undersigned’s office.

9.     On June 11, 2021, the executed Settlement Release was sent via email to counsel for the

Plaintiff with a request that the check be sent to the undersigned’s office.

10.    One June 24, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the status of the check. At that time, counsel for the Defendant indicated she would

respond when she had more information (see attached Exhibit 1).

11.    On June 25, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the status of the check. At that time, counsel for the Defendant indicated that

“Coverys was having some kind of technical difficulties with their payment system…” (see

attached Exhibit 2).

12.    On June 28, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the status of the check. At that time, counsel for the Defendant responded Coverys

was still have some kind of technical issue. (See attached Exhibit 3)

13.    On July 6, 2021, the undersigned again reached out to Defendant’s counsel asking for an

update regarding the settlement proceeds. Defendant’s counsel indicated there really wasn’t any

explanation as to what the delay is.

       WHEREFORE, for the reasons stated above, the Plaintiff, DONNELL GREEN prays that:

A.     This Court enter an Order requiring the Defendant to immediately comply with the terms

of the Settlement Release; and

B.     This Court postpone the entry of judgment on this matter until said payment of the



                                                  2
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 3 of 10 Page ID #2169




settlement proceeds has been received by the Plaintiff.

                                     Respectfully submitted,
                                     DONNELL GREEN, Plaintiff,
                                     By:   Meyer Capel, A Professional Corporation
                                     By: /s/ Lorna K. Geiler____________
                                           Lorna K. Geiler, ARDC#6192940
                                           Meyer Capel, A Professional Corporation
                                           306 W. Church St.
                                           Champaign, IL 61820
                                           Phone: (217) 352-1800
                                           Fax: (217) 352-9294
                                           Email: lgeiler@meyercapel.com




                                                3
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 4 of 10 Page ID #2170




                       CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing MOTION TO ENFORCE SETTLEMENT AGREEMENT was filed with this
Clerk of this Court by submission of the same via this Court’s Electronic Case File System
(“ECF”) on July 6, 2021 and that notice of said electronic filing will automatically be transmitted
by email to:

Timothy P. Dugan - tdugan@cassiday.com
Edward A. Khatskin - ekhatskin@cassiday.com
Alison Matusofsky - amatusofsky@cassiday.com

                                      By:    /s/ Lorna K. Geiler___________________
                                             Lorna K. Geiler, Bar#6192940
                                             Attorney for the Defendant
                                             Meyer Capel, A Professional Corporation
                                             306 W. Church St.
                                             Champaign, IL 61820
                                             Phone: (217) 352-1800
                                             Email: lgeiler@meyercapel.com




                                                4
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 5 of 10 Page ID #2171




                       EXHIBIT 1
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 6 of 10 Page ID #2172




                                 EXHIBIT 1
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 7 of 10 Page ID #2173




                       EXHIBIT 2
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 8 of 10 Page ID #2174




                                 EXHIBIT 2
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 9 of 10 Page ID #2175




                       EXHIBIT 3
Case 3:17-cv-00093-MAB Document 230 Filed 07/06/21 Page 10 of 10 Page ID #2176




                                  EXHIBIT 3
